Exhibit 10.1

LOGO [g92490logo.jpg]

 

CONTRACT OF SALE & SECURITY AGREEMENT

This Contract of Sale and Security Agreement dated for purposes of reference
August 1, 2008 is between the undersigned, Tully’s Coffee Corporation,
hereinafter called “CLIENT”, and “Northrim Funding Services, a division of
Northrim Bank, hereinafter called “NFS/BANK”, agree as follows:

PURPOSE OF AGREEMENT & GENERAL UNDERSTANDINGS:

 

1. CLIENT desires to obtain short-term operating capital funding by selling to
NFS/BANK ALL of CLIENT’S Accounts Receivable and all rights securing payment of
such Accounts Receivable. Subject to the terms and conditions of this Agreement,
NFS/BANK agrees to purchase ALL of CLIENT’S Accounts Receivable, (XXX) with
recourse (            ) without recourse, from time to time at a discount below
face value of such Accounts Receivable.

 

2. Each party understands and agrees that ALL of CLIENT’S Accounts Receivable
(including credit memo’s and invoices, excluding purchase orders and
“pre-billings”), whether now existing or hereafter created by CLIENT, are to be
sold to NFS/BANK hereunder; provided, however, the maximum amount funded by
NFS/BANK shall be limited to the amount of the Purchase Formula for the funding
of ALL of CLIENT’S Acceptable/Eligible Accounts or the amount specified in
Section 49 below, whichever is less.

 

3. Prior to the occurrence of an Event of Default, CLIENT shall be responsible
for collecting ALL of CLIENT’S Accounts Receivable.

 

4. NFS/BANK shall maintain the database of CLIENT’S Accounts Receivable from
which Acceptable/Eligible Accounts shall be determined and the amount of the
Purchase Formula shall be calculated. The amount of the Purchase Formula shall
be determined from time to time by NFS/BANK in its discretion. CLIENT agrees, on
a timely basis, to transmit to NFS/BANK all data necessary for NFS/BANK to
maintain an accurate and timely record of all CLIENT’S Accounts Receivable.
CLIENT further agrees, on a timely basis, to provide to NFS/BANK such reports
from CLIENT’S accounting systems that NFS/BANK may require to permit the
accurate and timely reconciliation of NFS/BANK’S database of CLIENT’S Accounts
Receivable to that maintained by CLIENT.

 

5. Subject to the terms and conditions of this Agreement, CLIENT may request a
funding against the purchase of Accounts Receivable hereunder; provided that
after giving effect to such request, the total amount funded by NFS/BANK to
CLIENT for the purchase of Accounts Receivable hereunder will not exceed the
amount of the Purchase Formula for the funding of ALL of the Acceptable/Eligible
Accounts or the amount specified in Section 49 below, whichever is less.

 

6. The fees payable by CLIENT hereunder shall be calculated on the amounts
funded by NFS/BANK for the purchase of CLIENT’S Accounts Receivable. Except as
otherwise agreed in writing, CLIENT shall not be charged additional fees
calculated on the face amount of the invoices supporting Accounts Receivable
purchased.

DEFINITIONS:

 

7. “Account Receivable” means any right of payment from a customer of CLIENT,
whether or not earned by performance, for (a) goods sold or leased and delivered
to such a customer of CLIENT or (b) services rendered to a customer of CLIENT,
in each case whether now existing or hereafter arising.

 

8. “Acceptable/Eligible Account” means an Account Receivable (specific invoice
or specific debtor) created by CLIENT in the ordinary course of its business,
whether now existing or hereafter created by CLIENT, conforming to the
Warranties and terms set forth herein that has not been outstanding for more
than 100 DAYS from the date of invoice for such Account Receivable, has been
underwritten and approved by NFS/BANK, and has not been reduced from the
original amount billed by, credit memo, offset, adjustment of any kind, or
partial payment subsequent to invoice date.

 

9. “Client Deposit Account” means deposit account no. 153910272993 maintained by
CLIENT at US Bank.

 

10. “Client Liability” means, at any time, the total amount funded by NFS/BANK
to CLIENT for the purchase of Accounts Receivable hereunder.

 

11. “Collateral” means the intangible or tangible property given as collateral
security to NFS/BANK by CLIENT for any obligations and liabilities of CLIENT to
NFS/BANK under this Agreement, including the property described on Exhibit A
attached hereto.

 

Form Date 11/04   

                    Page 1

 

Acknowledgement                         



--------------------------------------------------------------------------------

LOGO [g92490logo.jpg]

 

12. “Credit Problem” means Customer/Debtor is unable to pay his debts because of
cash flow problems or insolvency.

 

13. “Customer/Debtor” means a customer of CLIENT or other person or party who
owes payment to CLIENT.

 

14. “Customer/Debtor Dispute” means any claim by a Customer/Debtor against
CLIENT, of any kind whatsoever, valid or invalid, that reduces the amount
collectible from Customer/Debtor by NFS/BANK.

 

15. “Event of Default” has the meaning given in the section of this Agreement
titled “DEFAULT.”

 

16. “Funding Availability Report” means a report provided by NFS/BANK setting
forth as of the date of such report, the amount of the Purchase Formula, the
Client Liability amount and the amount available to CLIENT for funding against
the purchase of Accounts Receivable hereunder.

 

17. “Lock Box” means post office lockbox no. 50245, Bellevue, WA 98015-0245,
established and maintained for CLIENT at NFS/BANK (or other lock box service
provider approved by NFS/BANK) through which lockbox services are provided to
CLIENT.

 

18. “NFS/Bank Account” means a deposit account maintained by NFS/BANK in its own
name.

 

19. “Purchase Formula” means at any time, and amount equal to 130.00% of the net
amount of all Acceptable/Eligible Accounts.

 

20. “Schedule of Accounts” means one or more written assignments of Accounts
Receivable and associated lien rights prepared by CLIENT on forms provided by
NFS/BANK.

 

21. “Warrant” means to guarantee, as a material element of this Agreement.

ACCOUNTING & FEES:

 

22. Amounts funded by NFS/BANK to CLIENT for the purchase of Accounts Receivable
hereunder are subject to a daily fee equal to the prime rate reported in the
“Money Rates” column or section of The Wall Street Journal as being the base
rate on corporate loans at larger U.S. Money Center Banks on such date (the
“Index Rate”) + 6% /360 calculated on the Client Liability on such date as
determined by NFS/BANK and set forth in the Funding Availability Report provided
to CLIENT for such date. The calculation period will usually be 1 calendar day
except for weekends and or weeks where holidays or other non-operating days
prevent the fee from being taken on a daily basis. In the event The Wall Street
Journal ceases publication of the prime rate, then the “Index Rate” shall be
such substantially similar interest rate selected by NFS/BANK.

 

23. Except as otherwise agreed in writing, fees payable by CLIENT to NFS/BANK
shall be payable in arrears on Wednesday of each week unless such date is not a
business day in which case payment shall be made on the next following business
day. CLIENT agrees that on each day that fees are payable by CLIENT to NFS/BANK,
CLIENT shall be deemed to have requested a funding against the purchase of
Accounts Receivable hereunder in the amount of the fees payable on such day.

 

24. NFS/BANK agrees to provide to CLIENT on each business day, via fax or
e-mail, a Funding Availability Report form setting forth the “net” due NFS/BANK
for the purposes of making funds available to CLIENT hereunder. The “net”
reflects the liability due NFS/BANK less the value of funds held in the NFS/Bank
Account which have not yet been applied to Client Liability.

 

25. CLIENT understands and agrees that all payments received by NFS/BANK in
respect of the Accounts Receivable will be held on the NFS/Bank Account for a
period of 3 (Three) business days before being applied to the Client Liability
to allow for the application of collected funds.

 

26. CLIENT may request a funding against the purchase of Accounts Receivable
hereunder on any business day that that it receives a Funding Availability
Report form from NFS/BANK. Provided that CLIENT completes, acknowledges and
returns the Funding Availability Report form to NFS/BANK, via fax or e-mail,
with the proper approved CLIENT authorized signature not later than 11:45 a.m.
(Seattle time) on the day such Funding Availability Report form is received,
subject to the terms and conditions of this Agreement, NFS/BANK agrees to
deposit the proceeds of the requested funding into the Client Deposit Account by
wire transfer or otherwise, on the date of such request.

LOCK BOX PROCESSING:

 

27. All checks or other evidences of payment received in the Lock Box, shall be
scanned into a digital image file, and reported to the CLIENT using e-mail and
attaching the scanned (check images) document file for the checks or other
evidences of payment received. NFS/BANK (or other lock box service provider
approved by NFS/BANK) will deposit into the NFS/Bank Account all payments
received through the Lock Box on the same business day checks or other evidences
of payment are received and processed through the Lock Box.

 

Form Date 11/04   

                    Page 2

 

Acknowledgement                         



--------------------------------------------------------------------------------

LOGO [g92490logo.jpg]

 

28. Provided that NFS/BANK shall have received from CLIENT, either by electronic
format or via hard copy, all data necessary for NFS/BANK to maintain an accurate
and timely record of CLIENT’S Accounts Receivable, NFS/BANK agrees to apply
payments deposited into the NFS/Bank Account to the active Account Receivable
invoices on the first business day following the date of such payments. Until
such time as NFS/BANK shall have received from CLIENT the data necessary to
maintain an accurate and timely record of CLIENT’S Accounts Receivable, all
payments deposited into the NFS/Bank Account shall remain unapplied.

 

29. Mistaken, incorrect and/or erroneous Account Receivable invoices submitted
by CLIENT to NFS/BANK may at the discretion of NFS/BANK be deemed an Account
Receivable that is subject to Customer/Debtor Dispute and such Account
Receivable shall cease to be an Acceptable/Eligible Account.

CLIENT COVENANTS & CONDITIONS:

 

30. CLIENT agrees to sell to NFS/BANK ALL of CLIENT’S Accounts Receivable and
rights securing payment of such Accounts Receivable. CLIENT understands and
agrees that the maximum amount funded by NFS/BANK for the purchase ALL of
CLIENT’S Accounts Receivable (and all rights securing payment of such Accounts
Receivable) shall be limited to the amount of the Purchase Formula for the
funding of ALL of the Acceptable/Eligible Accounts or the amount specified in
Section 49 below, whichever is less.

 

31. CLIENT will provide to NFS/BANK the (            ) ORIGINAL (invoice)
together with one copy thereof, or (XXX) COPY (invoice) of the invoice
supporting each Account Receivable and, if requested by NFS/BANK, a copy of the
bill of lading contract, purchase order, purchase order number, and/or any other
supporting documentation corresponding to such Account Receivable or otherwise
appropriate to the business of CLIENT.

 

32. CLIENT agrees to prepare, execute and deliver to NFS/BANK a Schedule of
Accounts for ALL of CLIENT’S Accounts Receivable and rights to payment securing
payment of such Accounts Receivable. The execution and delivery of a Schedule of
Accounts Receivable shall transfer to NFS/BANK all of CLIENT’S right, title and
ownership to ALL of CLIENT’S Accounts Receivable described in such Schedule of
Accounts and all rights to payment securing payment of such Accounts Receivable.
CLIENT understands and agrees that no Account Receivable shall be deemed an
Acceptable/Eligible Account unless NFS/BANK receives from CLIENT notice of such
Account Receivable, either by electronic format or via hard copy, supported by a
Schedule of Accounts signed by the CLIENT.

 

33. CLIENT agrees, and by this Agreement NFS/BANK is authorized, to properly
mark the supporting documentation corresponding to each Account Receivable to
indicate that such Account Receivable has been assigned and sold to NFS/BANK,
and NFS/BANK is authorized to notify Customer/Debtor of said sale and
assignment. NFS/BANK in its discretion shall determine what constitutes the
proper marking of supporting documentation, which may be limited to using the
post office box no. for the Lock Box or it could include a full notification to
the Customer/Debtor indicating the Account Receivable has been assigned and sold
to NFS/BANK.

 

34. CLIENT represents and Warrants to and agrees with NFS/BANK that:

 

  a. CLIENT is sole and absolute owner of each and every Account Receivable and
all rights securing payment of such Accounts Receivable (including mechanic’s
liens and rights to payment under any stop notices, or bonded stop notices),
sold and assigned to NFS/BANK hereunder, and CLIENT has full legal right, power
and authority to sell and assign such Accounts Receivable and other rights to
NFS/BANK hereunder.

 

  b. All Accounts Receivable sold and assigned to NFS/BANK hereunder shall
represent a bona fide and true sale of goods delivered to and accepted by a
Customer/Debtor or performance of services rendered to a Customer/Debtor. No
Account Receivable sold and assigned to NFS/BANK hereunder is contingent upon
the fulfillment or the goods sold and the goods cannot be returned under a sub
provision of a purchase order for failure to achieve sell through by the
Customer/Debtor.

 

  c. No Account Receivable sold and assigned to NFS/BANK hereunder is subject to
a joint check agreement.

 

  d. CLIENT is an ongoing business concern and is not insolvent (as such term is
used in the Uniform Fraudulent Transfer Act). To CLIENT’S knowledge and belief;
no Customer/Debtor obligated on any Account Receivable sold and assigned to
NFS/BANK hereunder is insolvent.

 

  e. Except as expressly set forth on the face of the invoice corresponding to
such Account Receivable, the terms for payment of each Account Receivable sold
and assigned to NFS/BANK hereunder is Net 30 days. No Account Receivable sold
and assigned to NFS/BANK hereunder is contingent upon the fulfillment by CLIENT
of any further performance of any nature whatsoever.

 

  f. CLIENT agrees to not accept any returns or grant any allowances or credits
greater than $400.00 in respect of any Account Receivable sold and assigned to
NFS/BANK hereunder without the prior written approval of NFS/BANK. There are no
known setoffs, Customer/Debtor Disputes, adverse claims, defenses, and/or liens
whatsoever against the payment of any Account Receivable sold and assigned to
NFS/BANK hereunder and no mechanic’s liens with respect to any such Accounts
Receivable have been assigned or encumbered by CLIENT in any manner whatsoever.

 

Form Date 11/04   

                    Page 3

 

Acknowledgement                         



--------------------------------------------------------------------------------

LOGO [g92490logo.jpg]

 

  g. Immediately upon sale and assignment of an Account Receivable to NFS/BANK
hereunder, CLIENT will make proper entries on its books and records disclosing
that such Account Receivable has been assigned and sold to NFS/BANK.

 

  h. CLIENT will post no payments, cash, or credit memo’s unless it is reflected
in a payment/collections report from NFS/BANK.

 

  i. CLIENT will promptly notify NFS/BANK in writing of any proposed change in
CLIENT’S place of business, name, type of legal entity, organizational
structure, jurisdiction of organization, record-keeping location, and/or as to
any additional place of business, or expiration of any special license(s), or
transfer of assets, or technology, to a third party, or proposed change in
ownership in excess of fifteen percent, (15%), of outstanding shares or equity;

 

  j. CLIENT does not own, control, manage, participate in management, or have
any involvement and/or association whatsoever with the business of any
Customer/Debtor obligated on any Account Receivable sold and assigned to
NFS/BANK hereunder.

 

  k. There are no UCC-1 financing statements now on file in any public office
that names or has been signed by CLIENT as the debtor and covers accounts
(including the Accounts Receivable), chattel paper, documents, general
Intangibles, instruments or inventory (including work-in-process) of CLIENT,
except the financing statement or statements filed or to be filed in respect to
this Agreement, or those statements now on file that have been disclosed in
writing by CLIENT to NFS/BANK prior to the date of this Agreement.

 

  l. CLIENT will not authorize any person or party to file any financing
statement that names CLIENT as the debtor and covers accounts (including the
Accounts Receivable), chattel paper, documents, general Intangibles, instruments
or inventory (including work-in-process) of CLIENT, except the financing
statement or statements filed or to be filed in respect to this Agreement.

 

  m. CLIENT is not delinquent in paying any taxes (Federal, State and/or Local),
CLIENT has not been subject to any tax levy or lien by any governmental entity
and there are no tax levies and/or liens now on file in any public office tax
that affecting CLIENT, other than those delinquencies, levies and/or liens which
have been disclosed by CLIENT to NFS/BANK prior to the date of this Agreement.

 

  n. All records, financial statements, books, or other documents provided to
NFS/BANK by CLIENT at any time, whether before or after the signing of this
Agreement, are true and accurate in all material respects.

 

  o. CLIENT has served or caused to be served all preliminary 10-day notices
required by applicable law to perfect or enforce any mechanic’s lien applicable
to Accounts Receivable sold and assigned to NFS/BANK hereunder to insure
perfection of ownership for NFS/BANK, and the information contained on those
preliminary 10-day notices is true, correct, and properly recorded, to CLIENT’S
knowledge and belief; waivers and releases for all labor, services, equipment,
or material of CLIENT and others will be submitted on NFS/BANK’s form concurrent
with Accounts Receivable.

 

35. CLIENT and NFS/BANK agree that NFS/BANK will have (XXX) FULL RECOURSE or
(            ) Limited Recourse against CLIENT in respect of Accounts Receivable
sold and assigned to NFS/BANK hereunder and CLIENT shall be liable to repay to
NFS/BANK all amounts funded by NFS/BANK to CLIENT in consideration for the sale
and assignment of Accounts Receivable to NFS/BANK hereunder.

 

36. All Accounts Receivable shall be the sole property of NFS/BANK, but if for
any reason CLIENT shall receive any payment in respect of an Account Receivable;
CLIENT shall promptly notify NFS/BANK of such payment, shall hold any check,
draft, money or other evidences of payment so received in trust and for the
benefit of NFS/BANK, and shall pay over such checks or other evidences of
payment in-kind, or money, to NFS/BANK promptly and without delay.

 

37. CLIENT will not deposit any funds received from a Customer/Debtor as payment
on an invoice supporting an Account Receivable sold and assigned to NFS/BANK
hereunder (whether a full or partial payment or a Customer/Debtor deposit) to
any account other than an account maintained by CLIENT at NFS/BANK or other
account approved by NFS/BANK.

 

38. CLIENT will cause all Account Receivable invoices to bear the address of the
Lock Box as the “REMIT TO” address, and will cause all Customer/Debtors to make
ALL remittances for payment on ALL Accounts Receivable to the Lock Box.

 

39. CLIENT agrees to provide NFS/BANK with periodic bank records and statements,
accounts receivable agings, accounts payable agings, journals, related checking
or transaction NFS/BANK account records, and other information as requested by
NFS/BANK from time to time.

 

Form Date 11/04   

                    Page 4

 

Acknowledgement                         



--------------------------------------------------------------------------------

LOGO [g92490logo.jpg]

 

40. CLIENT is properly licensed and authorized to operate the business of
Tully’s Coffee Corporation, under the trade name of N/A, and CLIENT’S trade name
has been properly filed and published as required by the laws of the State of
Washington.

 

41. CLIENT has obtained all the necessary and proper licensing necessary to
conduct business and operate legally, and conform with the laws regarding
construction, hazardous waste, labor issues, and special permit requirements.

 

42. CLIENT will not sell any Accounts Receivable, or pledge any Accounts
Receivable as security to any person or party other than NFS/BANK, except
specific Accounts Receivable which have been subordinated and/or released by
NFS/BANK in writing. NFS/BANK agrees to provide such subordinations on
non-eligible Accounts Receivable or specific invoices, or releases where
appropriate in a commercially reasonable time and manner.

 

43. CLIENT will not transfer, pledge, or give a security interest of the
Accounts Receivable sold or Collateral granted to NFS/BANK to any other party.

 

44. CLIENT will not change, or modify the terms of any invoice, bill of lading
contract, purchase order, and/or any other documentation supporting any Account
Receivable sold and assigned to NFS/BANK without the prior written approval of
NFS/BANK. NFS/BANK agrees to provide a prompt response to any request by CLIENT
to change or modify such invoices. For example, CLIENT may not extend credit to
a Customer/Debtor beyond Net 30 days or the time set forth on the face of
purchased invoice without the prior written approval of NFS/BANK.

 

45. CLIENT will immediately notify NFS/BANK of any attachment or any other legal
process levied against CLIENT. Failure to notify NFS/BANK in a commercially
reasonable manner shall constitute an Event of Default.

 

46. CLIENT will immediately notify NFS/BANK of Customer/Debtor Disputes greater
than $400.00 in total for any one Customer/Debtor.

POWER OF ATTORNEY:

 

47. In order to carry out the purposes of this Agreement, CLIENT irrevocably
appoints NFS/BANK, or any person designated by NFS/BANK, as its special
attorney-in-fact, or agent, with power to:

 

  a. Strike out the address of CLIENT on all invoices mailed to Customer/Debtors
and place on the invoice the address of the Lock Box and/or the address of
NFS/BANK.

 

  b. Receive, direct and forward, open, and dispose of all mail addressed to
CLIENT or to CLIENT’S fictitious trade name to the address of the Lock Box
and/or the address of NFS/BANK.

 

  c. Endorse the name of CLIENT or CLIENT’S fictitious trade name on any checks
or other evidences of payment that may come into the possession of NFS/BANK on
Accounts Receivable sold and assigned to NFS/BANK hereunder and on any other
documents supporting or otherwise relating to Accounts Receivable sold and
assigned to NFS/BANK hereunder.

 

  d. In CLIENT’S name, or otherwise, demand, sue for, collect, and give release
for any and all monies due, or to become due on Accounts Receivable sold and
assigned to NFS/BANK hereunder.

 

  e. Do any and all things necessary and proper to carry out the purpose
intended by this Agreement.

 

  f. Execute any documents necessary to perfect or to continue any security
interest and without further authorization from CLIENT file in any relevant
jurisdiction any initial financing statements (including fixture filings) and
amendments thereto that contain the information required by the Uniform
Commercial Code of each applicable jurisdiction for the filing of any financing
statement or amendment.

 

48. The authority granted NFS/BANK shall remain in full force and effect until
the Client Liability and all other obligations and liabilities of CLIENT to
NFS/BANK under this Agreement have been indefeasibly paid in full.

NFS/BANK COVENANTS:

 

49. Subject to the terms and conditions of this Agreement, NFS/BANK agrees to
fund against the purchase of Accounts Receivable hereunder an amount not to
exceed the sum of ($5,000,000.00) Five Million and 00/100 or the Purchase
Formula for the purchase of ALL of the Acceptable/Eligible Accounts, whichever
is less.

 

50. This Agreement shall have an initial term ending October 31, 2008 unless
terminated by either party giving not less than thirty (30) days prior written
notice to the other party.

 

51. NFS/BANK shall identify in writing all Acceptable/Eligible Accounts and
provide to CLIENT, upon request, a written statement thereof.

 

Form Date 11/04   

                    Page 5

 

Acknowledgement                         



--------------------------------------------------------------------------------

LOGO [g92490logo.jpg]

 

COLLATERAL:

 

52. As collateral security for the payment of the Client Liability and all other
obligations and liabilities of CLIENT to NFS/BANK under this Agreement, whether
now owing or hereafter arising, CLIENT hereby grants to NFS/BANK a security
interest in ALL of CLIENT’S Accounts Receivable AND the following described
property:

See Exhibit A attached

 

 

53. CLIENT will maintain such insurance covering CLIENT’S business and/or the
property; and the specific collateral granted to NFS/BANK. Each such policy of
insurance shall name NFS/BANK as an additional insured thereunder as its
interests may appear and, in the case of each casualty insurance policy, contain
a loss payable clause or endorsement that names NFS/BANK as the loss payee
thereunder and provides for at least thirty (30) days prior written notice to
NFS/BANK of the cancellation of such policy.

 

54. CLIENT agrees to execute any and all documents and do any and all acts which
NFS/BANK may request to perfect and maintain the perfection of the security
interest of NFS/BANK in the Collateral.

DEFAULT:

 

55. The occurrence of any one or more of the following shall constitute an event
of default hereunder (each, an “Event of Default”):

 

  a. If CLIENT shall fail to pay any amount of indebtedness to NFS/BANK when
owing;

 

  b. If CLIENT shall be in breach of any term, provision, Warranty, or
representation under this Agreement, or any other agreement related hereto;

 

  c. If bankruptcy or insolvency proceedings shall be instituted by or against
CLIENT;

 

  d. If any Account Receivable sold and assigned to NFS/BANK hereunder or any
Collateral shall be attached, levied upon, seized in any legal proceeding, and
not released within 5 business days thereof;

 

  e. If CLIENT shall cease doing business and there shall exist any indebtedness
or commitments by CLIENT to NFS/BANK;

 

  f. If any Accounts Receivable, documents, statements, or other writings
submitted by CLIENT to NFS/BANK prove false or inaccurate in any material
respect;

 

  g. If CLIENT has contributed to, or aggravated any Customer/Debtor Dispute,
the bankruptcy or insolvency of any Customer/Debtor obligate on any Account
Receivable sold and assigned to NFS/BANK hereunder and/or such Customer/Debtor’s
ability and/or willingness to pay any such Account Receivable;

 

  h. If any judgment or tax levy or lien shall be rendered against CLIENT and
such judgment or tax levy or lien shall continue without being discharged,
vacated, released or execution thereon stayed pending appeal for a period of 30
consecutive days;

 

  i. If NFS/BANK with commercially reasonable cause and in good faith determines
that it’s ownership of the purchased Accounts Receivable or its security
interest in the Collateral is impaired for any reason whatsoever;

 

  j. This Agreement is terminated by either party prior to the end of its
initial term; or

 

  k. Any change in CLIENT’S place of business, name, type of legal entity,
organizational structure, jurisdiction of organization, record-keeping location,
and/or as to any additional place of business, or expiration of any special
license(s), or transfer of assets, or technology, to a third party, or proposed
change in ownership in excess of fifteen percent, (15%), of outstanding shares
or equity.

REMEDIES AFTER DEFAULT:

 

56. Upon the occurrence of an Event of Default and at any time thereafter,
NFS/BANK may do any one or more of the following:

 

  a. Declare the Client Liability and all other obligations and liabilities of
CLIENT to NFS/BANK under this Agreement immediately due and payable;

 

  b. Notify any and all Customer/Debtors and take possession of the Accounts
Receivable and Collateral and collect any receivables or funds paid to CLIENT
all without judicial process;

 

  c. Require CLIENT to assemble the Collateral and the records pertaining to the
Accounts Receivable and other Collateral, and make them available to NFS/BANK at
a place designated by NFS/BANK;

 

  d. Enter the premises of CLIENT and take possession of the Collateral and of
the records pertaining to the Accounts Receivable and other Collateral;

 

Form Date 11/04   

                    Page 6

 

Acknowledgement                         



--------------------------------------------------------------------------------

LOGO [g92490logo.jpg]

 

  e. Grant extensions, compromise claims and settle Accounts Receivable for less
than face value, all without prior notice to CLIENT;

 

  f. Use, in connection with any assembly or disposition of the Collateral, any
trademark, trade name, trade style, copyright, patent right or technical process
used or utilized by CLIENT;

 

  g. Return any surplus realized to CLIENT after deduction of reasonable
expenses, attorney’s fees for collection work or on appeal, collection costs,
independent third party auditors, incurred by NFS/BANK in resolving such Event
of Default(s);

 

  h. Hold CLIENT liable for any deficiency;

 

  i. Establish a reserve from the collection of Accounts Receivable to meet
reasonable legal expenses associated with a future defense resulting from an
action brought against NFS/BANK by CLIENT, Customer/Debtors, or other third
party, as a result of an action of default;

 

  j. Cause an Injunction against CLIENT taking any action with regard to the
Accounts Receivable or other Collateral; and

 

  k. Receive, direct and forward, open, and dispose of all mail addressed to
CLIENT at any address used by CLIENT to receive mail.

 

57. Without limiting the foregoing, if bankruptcy or insolvency proceedings
shall be instituted by or against CLIENT, the Client Liability and all other
obligations and liabilities of CLIENT to NFS/BANK under this Agreement shall
become immediately due and payable.

GENERAL:

 

58. After termination CLIENT remains fully responsible to NFS/BANK for all
obligations and liabilities existing, or which may yet arise in connection with
the Accounts Receivable that remain unpaid or unsatisfied, including offsets or
disgorgements from an action in bankruptcy.

 

59. At such time as the Client Liability and all other obligations and
liabilities of CLIENT to NFS/BANK under this Agreement (other than contingent
expense reimbursement and indemnification provisions) have been indefeasibly
paid in full, NFS/BANK agrees, at the cost and expense of CLIENT, to provide
CLIENT with a written assignment of all the Accounts Receivable that remain
unpaid or unsatisfied at such time.

 

60. If during the term hereof CLIENT fails to make any payment required,
NFS/BANK may at its discretion pay the same and charge CLIENT therefore with
interest thereon at the interest rate specified in Section 22 above.

 

61. CLIENT will not, under any circumstances, or in any manner whatsoever,
interfere with any of NFS/BANK’S rights under this Agreement. Specifically, upon
the occurrence of an Event of Default, CLIENT shall not interfere with any
collection efforts undertaken by NFS/BANK by communicating with Customer/Debtors
or otherwise interfering with NFS/BANK’S collection of the Accounts Receivable.

 

62. CLIENT will furnish NFS/BANK upon request satisfactory proof of payment
and/or compliance with all Federal, State and/or Local tax requirements.

 

63. In the event that legal action, including arbitration, is taken by CLIENT or
NFS/BANK to enforce this Agreement, the losing party will pay any and all legal
expenses and reasonable attorney’s fees, paralegal fees, staff overtime expense,
travel costs, costs on appeal, or other reasonable collection costs, that the
prevailing party may incur as a result of such legal action.

 

64. CLIENT shall hold NFS/BANK harmless against any liability, damages, loss,
attorneys’ fees and costs of any type due to any action by a Customer/Debtor
arising from NFS/BANK’S collecting or attempting to collect any Accounts
Receivable so long as these collections are performed in a commercially
reasonable manner and in compliance with all applicable laws, rules and
regulations. This indemnity shall survive termination of this Agreement.

 

65. This Agreement inures to the benefit of and is binding upon the heirs,
executors, administrators, successors and assigns of the parties thereto.

 

66. All rights, remedies and powers granted to NFS/BANK in this Agreement, or in
any note, or other agreement made by CLIENT in connection with this Agreement
are cumulative and may be exercised singularly or concurrently with such other
rights as NFS/BANK may have. These rights may be exercised from time to time as
to all or any part of the Accounts Receivable and/or the Collateral as NFS/BANK
in its discretion may determine.

 

67. This Agreement may not be amended or modified except by written agreement of
the parties thereto. NFS/BANK may not waive its rights and remedies unless the
waiver is in writing and signed by NFS/BANK. A waiver by NFS/BANK of a right, or
remedy under this Agreement on one occasion is not a waiver of the right, or
remedy on any subsequent occasion.

 

Form Date 11/04   

                    Page 7

 

Acknowledgement                         



--------------------------------------------------------------------------------

LOGO [g92490logo.jpg]

 

68. This Agreement shall be governed by and construed in accordance with the
laws of the State of Washington, excluding its conflicts of laws rules. CLIENT
hereby consents to the exclusive jurisdiction of the State of Washington in any
dispute arising hereunder or related hereto. Venue for any actions shall be in
King County, Washington.

 

69. This Agreement is solely for the benefit of NFS/BANK and CLIENT and there
are no other persons or parties who are intended to be benefited by this
Agreement. CLIENT will not pledge the credit of NFS/BANK to any other person, or
party for any purpose whatsoever.

 

70. If any provision of this Agreement shall be declared illegal or contrary to
law, it is agreed that such provision shall be disregarded and this Agreement
shall continue in force as though such provision had not been incorporated
herein.

 

71. This Agreement, together with the other written agreements entered into by
the parties in connection with this Agreement contains the entire agreement
between the parties.

 

72. This Agreement becomes effective when it is accepted and executed by the
authorized officers of NFS/BANK. Execution of this document may contain multiple
signature pages; each shall be considered, when combined, as one signed and
executed document.

Executed this              day of                     , 20     .

At: Seattle, Washington.

 

Tully’s Coffee Corporation By:     Title:     By:     Title:    

Accepted this              day of                     , 20     .

At: Bellevue, Washington.

 

Northrim Funding Services, a division of Northrim Bank By:     Title:    

 

Form Date 11/04   

                    Page 8

 

Acknowledgement                         



--------------------------------------------------------------------------------

LOGO [g92490logo.jpg]

 

Exhibit A

SECURITY AGREEMENT – ACCOUNTS

CLIENT, for consideration of this Agreement, to secure the payment of the Client
Liability and all other obligations and liabilities of CLIENT to NFS/BANK under
this Agreement, hereby grants to NFS/BANK a security interest in the following
property, and any and all property of a like type now owned or hereafter
acquired by the Client, together with all additions, substitutions, and proceeds
therefrom, and all increases, renewals, and replacements of all or any part
thereof (hereinafter called the “Collateral”):

All of clients accounts, contract rights, chattel paper, instruments, general
intangibles, and rights to payment of every kind, together with all cash and
non-cash proceeds thereof, now due or at any time hereafter coming due to
Client; all interest of the Client in any goods, the sale or lease of which
shall have given or shall give rise to any of the foregoing including goods
refused or returned to Client, wherever located.

 

Form Date 11/04   

                    Page 9

 

Acknowledgement                         



--------------------------------------------------------------------------------

LOGO [g92490logo.jpg]

 

INVENTORY SECURITY AGREEMENT

Client: Tully’s Coffee Corporation

Client Address: 3100 Airport Way South

                            Seattle WA 98134

Secured Party: Northrim Funding Services, a division of Northrim Bank, hereafter
referred to as (NFS/BANK);

Secured Party Address is: 170 120th Avenue N.E., P O Box 50245 Bellevue, WA.
98015-0245.

COLLATERAL:

Client, for consideration of funding by NFS/BANK, hereby grants to the NFS/ BANK
a security interest in the following property, and any and all property of a
like type now owned or hereafter acquired by CLIENT, together with all
additions, substitutions, proceeds, and products there from, and all increases,
parts, fittings, accessories, equipment, special tools, renewals, and
replacements of all or any part thereof (hereinafter called the ‘Collateral’):

All inventory, including raw materials, work in process, finished goods, and
materials used or consumed in CLIENT’s business, held for sale or lease or to be
furnished under service contracts, whether now owned or hereafter acquired and
all products thereof, whether in the possession of the CLIENT, warehouseman,
bailee, or any other person, wherever located.

OBLIGATIONS SECURED:

This Security Agreement shall secure:

 

1. the payment of all liabilities due NFS/BANK per the contract of sale and
agreement dated, August 1, 2008 executed and delivered by CLIENT to NFS/BANK for
$5,000,000.00 (The Maximum Purchase Amount)

 

2. any and all advances, to purchase Accounts or provide fund operating capital
for CLIENT

 

3. all other liabilities (primary, secondary, direct, contingent, sole, joint,
or several) due or to become due or which may be hereafter contracted or
acquired, for CLIENT to NFS/BANK; and performance by CLIENT of the agreements
hereinafter set forth.

WARRANTIES AND COVENANTS OF THE CLIENT:

 

4. Except for the security interest granted hereby, CLIENT is the owner of the
Collateral free from any prior lien, security interest, or encumbrance; CLIENT
has the right to make this Agreement; and the CLIENT will defend the Collateral
against all claims and demands of all persons at any time claiming the same or
any interest therein.

 

5. The CLIENT will not transfer or encumber the Collateral or any interest
therein without the prior written consent of NFS/BANK, provided, however, that
until default, CLIENT may sell the Collateral in the ordinary course of
business. So long as any liability to NFS/BANK is outstanding, CLIENT will not,
without the prior written consent of NFS/BANK, borrow from anyone except
NFS/BANK or grant any security interest in any account to anyone except
NFS/BANK. Further, CLIENT will not permit the Collateral to be attached or
replevined.

 

6. The Collateral will be located at the CLIENT’S business address(‘s) in the
ordinary course of business.

 

7. CLIENT shall not remove the Collateral from said location(s) without the
prior written consent of NFS/BANK.

 

8. CLIENT will pay all taxes and assessments of every nature that may be levied
or assessed against the Collateral.

 

9. The CLIENT will keep the Collateral at all times insured against risk of loss
or damage by fire (including so-called extended coverage), theft, and such other
casualties as NFS/BANK may reasonably require, all in such amounts, under such
forms of policies, upon such terms, for such periods, and written by such
companies or underwriters as NFS/BANK may approve, losses in all cases to be
payable to the NFS/BANK and the CLIENT as their interests may appear. All
policies of insurance shall provide for at least ten (10) days prior written
notice of cancellation to NFS/BANK, and the CLIENT shall furnish the NFS/BANK
with certificates of such insurance or other evidence satisfactory to the
NFS/BANK as to compliance with the provisions of this paragraph. NFS/BANK may
act as attorney for the CLIENT in making, adjusting, or settling claims under or
canceling such insurance and endorsing the CLIENT’S name on any drafts drawn up
by insurers of the Collateral.

 

10. The Collateral is in good condition, and CLIENT will at his expense keep the
same in good condition and from time to time, forthwith, replace and repair all
such parts of the Collateral as may be broken, worn out, or damaged without
allowing any lien to be created upon the Collateral on account of such
replacement or repairs, and will not waste or destroy the Collateral, and
NFS/BANK may examine and inspect the Collateral at any time, wherever located.

 

  

                    Page 2

 



--------------------------------------------------------------------------------

LOGO [g92490logo.jpg]

 

11. CLIENT will not use the Collateral in violation of any applicable statutes,
regulations, or ordinances.

 

12. If CLIENT is a corporation, its Certificate or Articles of Incorporation and
Bylaws do not prohibit any term or condition of this Agreement, and when
executed this Agreement shall be a binding obligation of the corporation.

 

13. CLIENT will notify NFS/BANK, in writing, prior to the time CLIENT changes
his name or, in the case of an organization, its name, identity or corporate
structure.

 

14. CLIENT will:

 

  a. maintain the Collateral in such quantities that at all times the Collateral
is at least equal in value to the Obligations to NFS/BANK;

 

  b. sell the Collateral only in the ordinary course of business;

 

  c. furnish NFS/BANK at such interval as NFS/BANK may prescribe, with a
CLIENT’S Certificate (in such form as NFS/BANK may from time to time specify)
showing the aggregate cost and wholesale market value of its inventory;

 

  d. keep accurate and complete records of the Collateral;

 

  e. give NFS/BANK such financial statements and reports and other data
concerning its accounts, contracts, collections, collateral, and other matters
as NFS/BANK may from time to time specify, and permit NFS/BANK or its nominee to
examine all of CLIENT’S records relating thereto at any time, to make extracts
therefrom;

 

  f. at NFS/BANK’S option, deposit the proceeds of all sales of Collateral in a
special account established for that purpose with NFS/BANK; and

 

  g. at NFS/BANK’S request, notify accounts of CLIENT that their accounts
receivable have been assigned to NFS/BANK and shall be paid to NFS/BANK.

 

  h. CLIENT agrees that NFS/BANK shall have full power to notify account
CLIENT’S, collect, compromise, endorse, sell, or otherwise deal with proceeds in
its own name or that of CLIENT at any time. NFS/BANK may apply cash proceeds to
the payment of any Obligations, or may release such cash proceeds to CLIENT

EVENTS OF DEFAULT:

 

15. CLIENT will be in default under this Agreement upon the happening of any of
the following events or conditions:

 

  a. Default in the payment or performance of any obligation, covenant, or
liability contained or referred to herein or in any contract evidencing the same
or in any other agreement securing the same;

 

  b. The making or furnishing of any warranty, representation, or statement to
NFS/BANK by or on behalf of the CLIENT which proves to have been false in any
material respect when made or furnished;

 

  c. Loss, theft damage, destruction, sale, or encumbrance to or of any of the
Collateral, or the making of any levy, seizure, or attachment thereof or
thereon;

 

  d. Death, dissolution, termination of existence, insolvency, business failure,
appointment of a receiver of any part of the property of, assignment for the
benefit of creditors by, or the commencement of any proceeding under any
bankruptcy or insolvency laws of, by, or against CLIENT or any guarantor or
surety for CLIENT.

 

  e. Failure to perform any of the conditions and requirements of the contract
between CLIENT and NFS/BANK referenced above, dated July 17, 2008.

RIGHTS UPON DEFAULT:

 

16. Upon default and at any time thereafter, or if it deems itself insecure,
NFS/BANK may declare all obligations secured hereby immediately due and payable,
and NFS/BANK shall have all the rights and remedies of a NFS/BANK under Article
9 of the Uniform Commercial Code or other applicable law and all the rights
provided herein, in the contracts and agreements evidencing the obligations
secured hereby, or in any other applicable security or agreement, all of which
rights and remedies shall, to the full extent permitted by law, be cumulative

 

17. NFS/BANK may require CLIENT to assemble the Collateral and make it available
to NFS/BANK at a place to be designated by NFS/BANK, which is reasonably
convenient to both parties. Any notice of sale, disposition, or other intended
action by NFS/BANK, sent to CLIENT at the address specified above, or such other
address of CLIENT as may from time to time be shown on NFS/BANK’S records, at
least five (5) days prior to such action, shall constitute reasonable notice to
CLIENT. Expenses of retaking, holding, preparing for sale, selling, or the like
shall include NFS/BANK’S reasonable attorney’s fees and legal expenses, and the
same, together with all advances made by NFS/BANK on behalf of the CLIENT, shall
be part of the Obligations secured hereby.

GENERAL PROVISIONS:

 

18. No waiver by NFS/BANK of any default shall operate as a waiver of any other
default or of the same default on a future occasion. The taking of this Security
Agreement shall not waive or impair any other security or contractual rights
NFS/BANK may have or hereafter acquire for the payment of the above liability,
nor shall the taking of any such additional security waive or impair this
Security Agreement; but said NFS/BANK may resort to any security it may have in
the order it may deem proper, and not withstanding any collateral security,
NFS/BANK shall retain its rights of setoff against CLIENT.

 

  

                    Page 3



--------------------------------------------------------------------------------

LOGO [g92490logo.jpg]

 

19. NFS/BANK is hereby appointed CLIENT’S attorney in fact, at NFS/BANK’S option
and CLIENT’S expense, to do all acts and things which NFS/BANK may deem
necessary to perfect and continue to perfect the security interest created by
this Security Agreement and to protect the Collateral.

 

20. At its option, but without obligation to the CLIENT, NFS/BANK may discharge
taxes, liens, security interests, or other encumbrances at any time levied or
placed on the Collateral; may place and pay for insurance thereon; may order and
pay for the repair, maintenance, and preservation thereof; and may pay any
necessary filing or recording fees. The CLIENT agrees to reimburse NFS/BANK on
demand for payment made or any expense incurred by NFS/BANK pursuant to the
foregoing authorization.

 

21. Until default, CLIENT may have possession of the Collateral and use it in
any lawful manner not inconsistent with this Agreement or any policy of
insurance thereon, and upon default NFS/BANK shall have immediate right to
possession of the Collateral, provided, however, that CLIENT agrees that
NFS/BANK may perfect its interest in the Collateral by possession.

 

22. All rights of NFS/BANK hereunder shall inure to the benefit of its
successors and assigns; and all promises and duties of CLIENT shall bind his
legal representatives, successors, or assigns.

 

23. Except as otherwise provided by the Uniform Commercial Code, CLIENT releases
NFS/BANK from all claims for loss or damage caused by an act or omission on the
part of NFS/BANK, its officers, agents, and employees, except willful
misconduct.

 

24. Should any provision of this Agreement be deemed unlawful or unenforceable,
said provision shall be deemed several and apart from all other provisions of
this Agreement and all remaining provisions of this Agreement shall be fully
enforceable.

 

25. A carbon or photographic copy or other reproduction of this Security
Agreement or any financing statement prepared in connection therewith may be
filed or recorded as a financing statement to perfect the security interest
described herein.

 

26. This Agreement shall be governed by and interpreted in accordance with the
laws of the State of Washington . Further, the place where this Agreement is
entered into, and the place of performance and transaction of business shall be
deemed to be the State of Washington and in the event of litigation, the
exclusive forum, venue, and place of jurisdiction shall be the State of
Washington, King County.

DATED this              day of              ,             .

 

Tully’s Coffee Corporation By:     Title:    

 

  

                    Page 4